Order entered June 25, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                          PRISCILLA ALIA MCCURDY, Appellant

                                                V.

                                 RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                                            ORDER
       On June 10, 2019, we ordered court reporter Stephanie Moses to file, no later than June

17, 2019, the reporter’s record or written verification that either no hearings were recorded or

appellant had not paid for the record. To date, Ms. Moses has not complied.

       Because the record was first due February 1, 2019 and the appeal cannot move forward

without the issue of the reporter’s record being resolved, we ORDER Ms. Moses to file, no later

than July 5, 2019 either the record or requested verification. We caution Ms. Moses that failure

to comply could result in the Court taking any steps necessary to ensure compliance.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Bridgett N. Whitmore, Presiding Judge of the 193rd Judicial District Court; Vielica Dobbins,

Official Court Reporter of the 193rd Judicial District Court; Ms. Moses, and the parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE